Telephone:(801) 310-1419 E-mail:grhlaw@hotmail.com 486 W. 1360 N. American Fork, UT84003 Gary R. Henrie Attorney at Law February 28, 2014 Mr. Patrick Kuhn Staff Accountant Division of Corporation Finance Securities and Exchange Commission Washington, D.C. 20549 Re:Fitweiser Holdings, Inc. (the “Company”) Item 4.01 Form 8-K Filed June 3, 2014 File No. 000-55166 Dear Mr. Kuhn: This letter responds to your comment letter to the Company dated July 11, 2014. In response to your comments we have filed herewith Amendment No. 1 to our Form 8-K and therein added a second and a third paragraph to Item 14 on page 23.We also added Exhibit 16.1 and an explanatory note on the top of page 2. In connection with responding to your comments, the Company acknowledges that: · The company is responsible for the adequacy and accuracy of the disclosure in the filing; · Staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and · The company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Sincerely, /s/ Gary R.Henrie Gary R. Henrie Corporate Counsel
